Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13th 2022 has been entered.
Response to Amendments
The amendment filed September 13th, 2022 has been entered. Claims 7-8 and 11-27 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 7-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2010/0301165) in view of Rotter et al. (US 9,221,236).
Regarding claim 7, Gross ‘165 teaches (figures 1-5) an aircraft structural assembly comprising:
a fuselage portion partially defining a pressure vessel containing a passenger cabin including a cabin floor (0013, 0016); and
a wing unit attached to the fuselage portion, the wing unit comprising:
a first wing/aero foil (F1) extending in a first lateral direction relative to the fuselage portion and a second wing/ aero foil (F2) extending in an opposite second lateral direction relative to the fuselage portion (Para 0032; clearly seen in figure 3);
a first pressure fence (41a, 42a) attached to the first wing (F2), the first pressure fence defining a first part of a pressure vessel (as shown in the figure below) partially defined by the fuselage portion, the first pressure fence being attached to the fuselage portion at a first joining location (location where pressure fence attaches with the upper shell component) that is disposed vertically above the cabin floor (Para 0016, 0032, 0044);
a second pressure fence (31a, 32a, 33a) attached to the second wing (F1), the second pressure fence defining a second part of the pressure vessel (as shown in the figure below) partially defined by the fuselage portion, the second pressure fence being attached to the fuselage portion at a second joining location (location where pressure fence attaches with the upper shell component) that is disposed vertically above the cabin floor (Para 0016, 0032, 0044),
wherein:
the first pressure fence (41a, 42a) comprises a first fence skin and the second pressure fence (31a, 32a, 33a) comprises a second fence skin (fences have skin as fences along with upper shell component of the fuselage forms the cabin of an aircraft which is a closed structure (Para 0016, 0036);
the first fence skin extends upwardly relative to an upper wing skin of the first wing (as shown in the figure below) and the second fence skin extends upwardly relative to an upper wing skin of the second wing (as shown in the figure below) (as clearly shown in figure 5 fences extend in upward direction away from the upper skin of wings);
an upper portion of the first fence skin is attached to the fuselage portion and an upper portion of the second fence skin is attached to the fuselage portion (first fence skin, second fence skin and fuselage portion forms a closed structure);
but it is silent to the first fence skin extending in the first lateral direction;
the second fence skin extending in the second lateral direction;
an upper portion of the first fence skin attached to a first stringer of the fuselage portion and an upper portion of the second fence skin attached to a second stringer of the fuselage portion;
the first and second stringers are disposed vertically above the cabin floor of the fuselage portion, and
the first and second stringers and the first and second fence skins extend along a longitudinal axis of the fuselage portion.
 Though Gross ‘165 teaches assembling wing unit and fuselage, but it is silent on the structure of the fuselage which are generally cylindrical or tubular.
Rotter et al. ‘236 teaches (figures 1-2) a fuselage (16) of an aircraft (14) somewhat cylindrical or tubular in structure (Col. 14 Lines 60-62). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross ‘165 to incorporate the teachings of Rotter et al. ‘236 to configure the structure of a fuselage as a cylindrical or tubular structure. One of ordinary skill in art would recognize that doing so would enhance aerodynamic property of an aircraft. So, in order to attach the fence skins of the wing unit of Gross ‘165 without disrupting the cylindrical or tubular structure of the fuselage it would have been obvious to extend fences of the wing unit in lateral direction so as to match with the cylindrical or tubular structure of the fuselage. One of ordinary skill in art would recognize that doing so would attach the wing unit to the fuselage and maintain aerodynamic properties of the aircraft by not disrupting the structure of the fuselage.
Rotter et al. ‘236 further teaches (figure 2) fuselage (16) of an aircraft (14) with skin (30) stiffeners (32) which includes stringers (36) that are operatively coupled to and that extend longitudinally along the inner side of skin (30) and that are spaced circumferentially around the fuselage (16) (Col. 5 Lines 40-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gross ‘165 to incorporate the teachings of Rotter et al. ‘236 to configure fuselage to include stringers and attach the fence skin to stringers, stringers are disposed vertically above the cabin floor of the fuselage portion, and the stringers and the fence skins extend along a longitudinal axis of the fuselage portion (fence skin is attached to stringers and both extends along a longitudinal axis of the fuselage portion covering the fuselage). One of ordinary skill in art would recognize that doing so would create a stronger bond/ connection in between fence skin and the fuselage portion.


    PNG
    media_image1.png
    353
    595
    media_image1.png
    Greyscale

Regarding claim 8, modified Gross ‘165 teaches (figures 1-5) the structural assembly as discussed above in claim 7 respectively, wherein the first pressure fence (41a, 42a) and the second pressure fence (31a, 32a, 33a) cooperatively define a cradle for receiving part of the fuselage portion (clearly seen figure 2).
Regarding claim 11, modified Gross ‘165 teaches (figures 1-5) the structural assembly as described above in claim 7, wherein:
the first pressure fence comprises one or more first fence frames (41, 42) and the second pressure fence comprises one or more second fence frames (31, 32, 33) (Para 0039);
 the one or more first fence frames and the one or more second fence frames are attached to the respective fuselage frames (30) (Para 0039); and
the one or more first fence frames and the one or more second fence frames extend vertically above the cabin floor of the fuselage portion (extension parts of fence frames extend in upward direction away from the cabin floor).
Regarding claim 12, modified Gross ‘165 teaches (figures 1-5) the structural assembly as described above in claim 7, wherein a portion of the upper wing skin defined by the first wing and the second wing defines a third part of the pressure vessel partially defined by the fuselage portion (as shown in the figure above; outermost layer of frames has skins and frame members 41 and 42 are part of first wing and frame members 31-33 are parts of second wing which forms the third part of the pressure vessel).
Regarding claims 13-14, modified Gross ‘165 teaches (figures 1-5) the structural assembly as discussed above in claim 7, wherein:
the first pressure fence comprises one or more first fence frames (41, 42) supporting the first fence skin (Para 0039; fence skin extends from the fence frame);
the second pressure fence comprises one or more second fence frames (31, 32, 33) supporting the second fence skin (Para 0039; fence skin extends from the fence frame);
 the one or more first fence frames and the one or more second fence frames are attached to the respective fuselage frames (30) (Para 0039; first fence frame, second fence frame and fuselage frame forms the closed structure); and
the first fence skin and second fence skin respectively overlap one or more fuselage frames (fence skins overlap fuselage frame at connection points).
Regarding claim 15, Gross ‘165 teaches (figures 1-5) the structural assembly as described above in claim 7, wherein an upper skin portion of the wing unit defines a third part of the pressure vessel partially defined by the fuselage portion (as shown in the figure above; outermost layer of frames has skins and frame members 41 and 42 are part of first wing and frame members 31-33 are parts of second wing which forms the third part of the pressure vessel).
Response to Arguments
Applicant's arguments filed September 13th, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument has been addressed in the rejection above.
Conclusion                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647